Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-16, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20190379469  (hereinafter referred to as Lu) in view of US Patent Application Publication 20190069205  (hereinafter referred to as Lee).
Consider claims 1, 11, 29, Lu discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
scanning a plurality of frequencies (see at least ¶ [0016], “…the device scans one or more 5G frequencies to search for a 5G broadcast signal, and measures the signal strength of any broadcast signals that it finds in these frequencies…”); 
obtaining cell information (see at least ¶ [0017], “…the device may be configured to receive NR configuration information during initial attachment to the LTE base station. Specifically, the LTE base station may use RRC signaling with the device to specify the frequencies that are potentially used for NR broadcast transmissions by the NR base station associated with the LTE base station. Based on this information…”);
based on the obtained cell information, identifying a first cell to camp on among a plurality of cells corresponding to the scanned plurality of frequencies, wherein, in identifying the first cell, a cell supporting an evolved-universal terrestrial radio access (E-UTRA) new radio (NR) - dual connectivity (DC) (EN-DC) is preferable to a cell not supporting the EN-DC (see at least ¶ [0040], “…the action 204 may comprise camping on or attaching to the LTE base station, based on information received in the MIB and Ms. As the communication device is moved about, it may camp on different LTE base stations of other network cells, after obtaining MIBs and Ms from those LTE base stations…” and see at least ¶ [0041], “…determining whether broadcast information from the LTE base station indicates that 5G services are available to the communication device and/or that 5G services are generally available in the geographic area within which the communication device is located…” and see at least ¶ [0043], “…performed in response to receiving a 5G availability indicator indicating that 5G services are available and determining the one or more frequencies being used by the NR base station. The action 212 comprises searching for one or more RF signals on these frequencies and measuring the RF signals…”); and 
camping on the identified first cell (see at least ¶ [0040], “…the action 204 may comprise camping on or attaching to the LTE base station, based on information received in the MIB and Ms. As the communication device is moved about, it may camp on different LTE base stations of other network cells, after obtaining MIBs and Ms from those LTE base stations…” and see at least ¶ [0043], “…performed in response to receiving a 5G availability indicator indicating that 5G services are available and determining the one or more frequencies being used by the NR base station. The action 212 comprises searching for one or more RF signals on these frequencies and measuring the RF signals…”). 
Lu disclose all the subject matters of the claimed invention concept. However, Lu does not particularly disclose preferable to a cell not supporting the EN-DC.  In an analogous field of endeavor, attention is directed to Lee, which teaches preferable to a cell not supporting the EN-DC (see Lee, at least ¶ [0023], “…the UE may camp on an LTE cell, monitor at least the LTE paging messages from the LTE cell, and …if an NR cell can only be a secondary cell or a SCG when DC is supported or used, MIB (e.g., NR-MIB) may be used to signal or send an indication indicating that the NR cell cannot be camped on. For example, a “not-campable” flag (e.g. cellBarred information element (IE)) may be used and sent (e.g., in the MIB) to the UE to indicate that the NR cell cannot be camped on. In this case, the NSA mode may be selected or used by the UE. In another example, if the indication (indicating that the NR cell cannot be camped on) or the “not-campable” flag (e.g. cellBarred IE =“barred”) is not included and/or sent to the UE, the NR cell may support the SA mode, and the UE may select the SA mode and/or camp on the NR cell …” and see at least ¶ [0023], “…the UE may select or reselect either the NSA mode or the SA mode if either operating mode can be used, and may select/reselect an LTE cell or a NR cell if at least one of the LTE cell or the NR cell may be camped on. In some cases, when the UE is in idle mode, the UE may select or reselect an LTE cell with the NSA mode, an LTE cell with the LTE mode, or a NR cell with the SA mode…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lu disclosed invention, and have preferable to a cell not supporting the EN-DC, as taught by Lee,  thereby, to provide a wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources, as discussed by Lee, (see ¶ [0003]). 
Consider claims 2, 12 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lu teaches a cell selection preference for the cell supporting the EN-DC is configured for the UE (see at least ¶ [0025], “…the communication device 110 may support Dual Connectivity communications, in which a single communication session might simultaneously use both a 4G connection and a 5G connection…”).
Consider claims 3, 13 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lu teaches storing, cell information associated with the first cell (see at least ¶ [0018], “…the device may be preconfigured with stored information indicating the possible frequencies of NR transmissions by either the communications provider or by NR base stations in specific locations…”).
Consider claims 4, 14 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lu teaches storing first information corresponding to the first cell in response to identifying that the first cell supports the EN-DC (see at least ¶ [00022], “…cell site 104 supports both 4G and 5G communications, and therefore has both 4G and 5G cellular access points…”); and 
storing second information corresponding to a second cell in response to identifying that the second cell supports the EN-DC, wherein the first information includes a type of the first cell and a frequency value of the first cell, and the second information includes a type of the second cell and a frequency value of the second cell (see at least ¶ [0018], “…the device may be preconfigured with stored information indicating the possible frequencies of NR transmissions by either the communications provider or by NR base stations in specific locations…”).
Consider claims 5, 15 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lee teaches receiving a system information block 1 (SIB1) message, wherein identifying the first cell comprises identifying whether the first cell supports a 5th generation core (5GC) network connectivity based on an information element (IE) in the SIB1 message (see Lee, at least ¶ [0022], “…the base station may not signal the NR frequency list in an existing SIB, such as Master Information Block (MIB), SystemInformationBlockTypel (SIB1), and/or SystemInformationBlockType2 (SIB2). In this case, for example, one or more new SIBs (e.g. SIB2N, where N is any number 0-9) may be used to signal or send the NR frequency list and/or information related to the NR frequency list …” and see at least ¶ [0023], “…an NR cell can only be a secondary cell or a SCG when DC is supported or used, MIB (e.g., NR-MIB) may be used to signal or send an indication indicating that the NR cell cannot be camped on. For example, a “not-campable” flag (e.g. cellBarred information element (IE)) may be used and sent (e.g., in the MIB) to the UE to indicate that the NR cell cannot be camped on…”).
Consider claims 6, 16 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lee teaches the cell information is obtained from a system information block 2 (SIB2) message (see Lee, at least ¶ [0022], “…the base station may not signal the NR frequency list in an existing SIB, such as Master Information Block (MIB), SystemInformationBlockTypel (SIB1), and/or SystemInformationBlockType2 (SIB2). In this case, for example, one or more new SIBs (e.g. SIB2N, where N is any number 0-9) may be used to signal or send the NR frequency list and/or information related to the NR frequency list …”).
Consider claims 21, 25 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lee teaches the cell information comprises information identifying one or more cells supporting the EN-DC (see at least ¶ [0025], “…the communication device 110 may support Dual Connectivity communications, in which a single communication session might simultaneously use both a 4G connection and a 5G connection…”).
Consider claim 22 (depends on claim 1), Lu in view of Lee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lu teaches the cell information is obtained from a memory of the UE (see at least ¶ [0018], “…the device may be preconfigured with stored information indicating the possible frequencies of NR transmissions by either the communications provider or by NR base stations in specific locations …”).
Consider claim 26 (depends on claim 11), Lu in view of Lee discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Lu teaches the memory is configured to store the cell information, and the at least one processor is further configured to obtain the cell information from the memory (see at least ¶ [0018], “…the device may be preconfigured with stored information indicating the possible frequencies of NR transmissions by either the communications provider or by NR base stations in specific locations …” and see at least ¶ [0053], “…The memory 302 stores one or more sets of computer-executable instructions (e.g., software) such as programs that embody operating logic for implementing and/or performing desired functionality of the device 300…”).
Consider claims 23, 27 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lee teaches in case that all of the plurality of cells are identified as not supporting the EN-DC, the UE camps on the cell not supporting the EN-DC (see Lee, at least ¶ [0023], “…the UE may camp on an LTE cell, monitor at least the LTE paging messages from the LTE cell, and …if an NR cell can only be a secondary cell or a SCG when DC is supported or used, MIB (e.g., NR-MIB) may be used to signal or send an indication indicating that the NR cell cannot be camped on. For example, a “not-campable” flag (e.g. cellBarred information element (IE)) may be used and sent (e.g., in the MIB) to the UE to indicate that the NR cell cannot be camped on. In this case, the NSA mode may be selected or used by the UE. In another example, if the indication (indicating that the NR cell cannot be camped on) or the “not-campable” flag (e.g. cellBarred IE =“barred”) is not included and/or sent to the UE, the NR cell may support the SA mode, and the UE may select the SA mode and/or camp on the NR cell …” and see at least ¶ [0023], “…the UE may select or reselect either the NSA mode or the SA mode if either operating mode can be used, and may select/reselect an LTE cell or a NR cell if at least one of the LTE cell or the NR cell may be camped on. In some cases, when the UE is in idle mode, the UE may select or reselect an LTE cell with the NSA mode, an LTE cell with the LTE mode, or a NR cell with the SA mode…”).
Consider claims 24, 28 (depends on claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lee teaches obtaining frequency information stored for cell selection, wherein the plurality of frequencies are scanned based on the frequency information (see at least ¶ [0023], “…the device may be preconfigured with stored information indicating the possible frequencies of NR transmissions by either the communications provider or by NR base stations in specific locations…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645